DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding independent claim 1, US 2018/0122327 A1 (“Kim”) teaches a display device comprising:
a display panel comprising a plurality of pixels ([7]);
a data driver configured to generate data voltages based on a gamma reference voltage, and to provide the data voltages to the plurality of pixels ([7]; Fig. 1 at 140, 6 at 153);
a gate driver configured to provide gate signals to the plurality of pixels ([7]); and a controller configured to control the data driver and the gate driver ([7], Fig. 6 at 150), , and to change a gamma reference voltage when a duration of the blank period reaches at least one threshold time (Fig. 10: frame frequency is inversely proportional to blank period).
Kim does not teach wherein the controller is configured to initialize the gamma reference voltage when a blank period starts in a frame period comprising an active period and the blank period.
US 2016/0063914 A1 (“Lee”) teaches controlling the gamma reference voltage according to a blank period control signal in a frame period comprising an active period and the blank period ([122]).
However, Kim and Lee do not render obvious wherein the controller is configured to initialize the gamma reference voltage when a blank period starts in a frame period comprising an active period and the blank period, and to change the gamma reference voltage when a duration of the blank period (i.e. the same blank period during which initialization of the gamma reference voltage occurs) reaches at least one threshold time.
Regarding independent claim 14, Kim teaches a method of operating a display device, the method comprising: changing the gamma reference voltage when duration of the blank period reaches at least one threshold time (Fig. 10: frame frequency is inversely proportional to blank period); and displaying an image based on the gamma reference voltage (Abstract; [79]).
Kim does not teach initializing a gamma reference voltage when a blank period starts in a frame period comprising an active period and the blank period.
Lee teaches controlling the gamma reference voltage according to a blank period control signal in a frame period comprising an active period and the blank period ([122]).
However, Kim and Lee do not render obvious initializing a gamma reference voltage when a blank period starts in a frame period comprising an active period and the blank period; and changing the gamma reference voltage when duration of the blank period (i.e. the same blank period during which initialization of the gamma reference voltage occurs) reaches at least one threshold time.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENE W LEE whose telephone number is (571)270-7148.  The examiner can normally be reached on M-F 9:45am-6:15pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 571-272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/Gene W Lee/Primary Examiner, Art Unit 2692